MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Nov 30 2020, 8:53 am
court except for the purpose of establishing
                                                                              CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
estoppel, or the law of the case.                                              and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Carl Paul Lamb                                          William O. Harrington
Carl Lamb & Associates, P.C.                            Harrington Law, P.C.
Bloomington, Indiana                                    Danville, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Francis Perrelle,                                       November 30, 2020
Appellant-Respondent,                                   Court of Appeals Case No.
                                                        20A-DC-162
        v.                                              Appeal from the
                                                        Hendricks Superior Court
Laura Perrelle,                                         The Honorable
Appellee-Petitioner                                     Mark A. Smith, Judge
                                                        Trial Court Cause No.
                                                        32D04-1808-DC-500



Vaidik, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-DC-162 | November 30, 2020                  Page 1 of 20
                                          Case Summary
[1]   Francis Perrelle (“Husband”) appeals several aspects of the trial court’s decree

      in his divorce from Laura Perrelle (“Wife”). We reverse and remand on the

      issue of post-judgment interest but affirm in all other respects.



                            Facts and Procedural History
[2]   The following facts are taken largely from the trial court’s findings, most of

      which Husband does not challenge.


[3]   Husband and Wife married in 2011. They have one child, S.P. (“Child”), born

      in 2014. Wife earns $2,494 per week gross income as a pharmacist. Husband’s

      adjusted gross income for 2018 was $110,840, or $2,131.54 per week. He earned

      income from a variety of sources during the marriage. He owned and operated

      Perrelle Management Company LLC (“Perrelle Management”), which he used

      as an “umbrella” for operating several other businesses. Appellant’s App. Vol.

      II pp. 29-30. He operated a delivery business called Delivery2Go and worked as

      a driver for Uber, Lyft, and one or more companies called “Radiant Global” or

      “Global Alliance.” Id. at 26, 30. He also coached wrestling and football for

      Avon schools.


[4]   In 2015, the parties established Opie Taylors LLC and purchased the Opie

      Taylor’s restaurant in Bloomington. The purchase price was $210,000. The

      parties paid $60,000 down, $50,000 of which came from the sale of the majority

      of Delivery2Go and $10,000 of which came from joint savings. The balance

      Court of Appeals of Indiana | Memorandum Decision 20A-DC-162 | November 30, 2020   Page 2 of 20
      was paid with a loan from Regions Bank. Both parties executed personal

      guarantees for the loan, and Regions Bank was given a second mortgage on the

      marital residence. At the time of the final hearing, the balance on the loan was

      approximately $125,000.

[5]   Husband was “exclusively responsible” for managing the restaurant. Id. at 44.

      The restaurant was profitable early on but struggled as time went on, with gross

      income of $792,960 and net income of $58,907 in 2015, gross income of

      $795,801 and net income of $80,910 in 2016, gross income of $640,006 and net

      income of $1,777 in 2017, and gross income of $545,148 and a net loss of

      $48,626 in 2018. As of September 2019, cash flow at the restaurant “was not

      heading in a positive direction.” Id. at 45. “The marketplace for a restaurant like

      Opie Taylor[’]s on the courthouse square in downtown Bloomington is very

      depressed because of (a) limited parking and (b) the amount of competition.” Id.

      at 44.

[6]   Husband also gambled “a lot” during the marriage. Appellant’s Br. p. 23. Wife

      knew this and sometimes gambled with Husband, but she was not aware of the

      extent of his gambling or his gambling losses. Husband “exclusively handled

      the marital finances and referred to himself as the ‘Director of Finance.’”

      Appellant’s App. Vol. II p. 38. Husband had net gambling losses of $50,207.10

      in 2015, $45,518 in 2016, $80,012 in 2017, and $39,363 in 2018—a total of

      $215,100.10. In a May 2017 Facebook message, Husband “admitted that he

      was using Opie Taylor’s money to gamble.” Id. at 40. “In August or September



      Court of Appeals of Indiana | Memorandum Decision 20A-DC-162 | November 30, 2020   Page 3 of 20
      2018, [Husband] wrote checks from the Opie Taylors LLC checking account in

      the total amount of $10,000.00 to Greektown Casino.” Id. at 41.


[7]   In August 2018, Wife filed for divorce. After the parties separated, Wife had

      primary physical custody of Child. Husband did not pay Wife any provisional

      child support, and Wife paid for Child’s preschool and health-insurance

      premiums with no contributions from Husband. Wife also paid approximately

      $2,000 per month on joint marital credit cards, “the balances of which were

      largely caused by [Husband’s] gambling-related marital waste.” Id. at 38.

      Meanwhile, Husband continued to gamble. Between December 2018 and June

      2019, he used $37,200 from the Delivery2Go checking account to gamble at

      various casinos. From the date of separation through October 2019, Husband

      had net gambling losses of at least $60,277. Husband also tried but failed to

      secure financing to buy Wife’s 50% in Opie Taylors LLC.

[8]   The trial court held a final hearing in November 2019 and issued its decree the

      next month. The trial court awarded primary physical custody to Wife and

      approximately 150 overnights of parenting time to Husband. In calculating

      child support, the court found that Husband earned the following gross weekly

      income during the pendency of the case: $500 from Opie Taylors LLC; $406.28

      “from Perrelle Management’s work for Delivery2Go, Inc.”; $119.23 coaching

      wrestling and football; $80 “because he paid for his truck through Perrelle

      Management”; and $490.92 “from a combination of Uber, Lyft and Radiant

      Global.” Id. at 30. The court also found that post-separation Husband “spent

      $37,200.00 gambling from the Chase Bank account apparently owned by

      Court of Appeals of Indiana | Memorandum Decision 20A-DC-162 | November 30, 2020   Page 4 of 20
       Delivery2Go, Inc.,” or “approximately $1,430.00 per week.” Id. Based on these

       numbers, the court found Husband “earns or can earn $1,600.00 per week,” id.

       at 31, and ordered him to pay Wife child support of $93 per week. The court

       granted the right to claim Child as a dependent for tax purposes to Wife in odd-

       numbered years and Husband in even-numbered years.


[9]    In addition to the prospective child-support order, the trial court found that

       Husband owes Wife a “retroactive provisional child support arrearage” of

       $5,487. Id. at 32. In doing so, the court noted that post-separation Husband did

       not pay any provisional child support to Wife and Wife paid for Child’s

       preschool and health-insurance premiums with no contributions from Husband.

       The court added that because Husband did not pay Wife any provisional child

       support, Wife has the right to amend her 2018 tax filings to claim Child as a

       dependent.

[10]   The trial court found that Husband’s gambling dissipated the marital estate in

       the amount of $215,100.10 pre-separation and the amount of $60,277 post-

       separation—a total of $275,377.10. The court concluded this dissipation “is not

       insignificant and warrants deviation from the presumption of an equal division

       of the marital estate.” Id. at 43. As such, the court divided the net marital estate

       87% to Wife ($124,524.72) and 13% to Husband ($18,512.40).


[11]   Regarding Opie Taylors LLC, the trial court denied Husband’s request for more

       time to come up with financing to buy out Wife’s 50% interest in the business,

       noting he “had more than a year since the Separation Date” to do so. Id. at 45.


       Court of Appeals of Indiana | Memorandum Decision 20A-DC-162 | November 30, 2020   Page 5 of 20
       The court also appointed a commissioner “to market and sell Opie Taylors

       LLC.” Id. at 46.


[12]   Finally, the trial court ordered Husband to pay $34,550 of Wife’s $88,591 in

       attorney’s fees and expenses, or about 39%, with post-judgment interest at 8%.

[13]   Husband now appeals. In July, while the appeal was pending, the trial court

       issued an order (1) finding that Opie Taylor’s restaurant “is not in operation at

       this time, is closed and shall not reopen,” (2) authorizing Wife to negotiate the

       surrender of the lease and the sale of the equipment, furnishings, leasehold

       improvements, inventory, and liquor permit, and (3) terminating the

       appointment of the commissioner. See Order, Case No. 32D02-1808-DC-500

       (July 9, 2020). Husband did not appeal that order.



                                 Discussion and Decision
                                           I. Child Support
[14]   Husband first contends the trial court erred in determining his income for

       purposes of calculating child support and in finding that Husband owes a

       retroactive provisional child-support arrearage. A trial court’s calculation of

       child support is presumptively valid and will be reversed only if it is clearly

       erroneous or contrary to law. Young v. Young, 891 N.E.2d 1045, 1047 (Ind.

       2008). We will consider only the evidence and reasonable inferences favorable

       to the judgment. Payton v. Payton, 847 N.E.2d 251, 253 (Ind. Ct. App. 2006).



       Court of Appeals of Indiana | Memorandum Decision 20A-DC-162 | November 30, 2020   Page 6 of 20
                                          A. Husband’s Income
[15]   In calculating child support, the trial court concluded Husband “earns or can

       earn” $1,600 per week.1 The court found Husband earned the following weekly

       income during the pendency of the case: $500 from Opie Taylors LLC; $406.28

       from Perrelle Management’s work for Delivery2Go; $119.23 coaching wrestling

       and football for Avon schools; $80 because he paid for his truck through

       Perrelle Management; and $490.92 from Uber, Lyft, and Radiant Global. The

       court also found Husband was taking about $1,430 per week from the

       Delivery2Go bank account, which he used to gamble.

[16]   Regarding the income from Opie Taylors LLC, Husband notes the trial court

       ordered the sale of the business and argues this had the effect of “eliminating

       [his] largest source of weekly income.” Appellant’s Br. p. 34. However, at the

       time of the final decree, Opie Taylors LLC had not been sold and the restaurant

       was still in operation, so this source of income was not “eliminated” at that

       time. That the restaurant has since shut down and will not reopen might be the

       basis for a modification of child support going forward, but it does not make the

       trial court’s previous determination erroneous.

[17]   Husband also challenges the finding he was earning $406.28 per week from

       Perrelle Management’s work for Delivery2Go. He notes his accountant testified



       1
         After this appeal was filed, Husband’s income decreased to $1,140 per week, and Wife’s income increased
       to $2,960 per week. As a result, Husband’s child-support obligation was reduced to $0. See Order, Case No.
       32D02-1808-DC-500 (June 12, 2020). However, because the original child-support order was in effect for
       approximately six months, we will address Husband’s challenge to it.

       Court of Appeals of Indiana | Memorandum Decision 20A-DC-162 | November 30, 2020                Page 7 of 20
       Delivery2Go was in “financial straits” and still owed him “past wages.” Tr.

       Vol. III pp. 38-39. Husband testified there were no deposits from Delivery2Go

       into the Perrelle Management bank account between October 2018 and June

       2019. However, none of that proves Husband was not earning income from

       Delivery2Go, and Husband himself acknowledged he “periodically got income

       from Delivery2Go.” Id. at 170.


[18]   Husband asserts the trial court’s finding he was earning $490.92 per week from

       Uber, Lyft, and Radiant Global “ignores [Husband’s] testimony that he wasn’t

       earning as much income from said delivery services at the time of the Final

       Hearing.” Appellant’s Br. p. 36. He also says his accountant testified that in

       2018 he “only earned $4,697.00 [$90.33 per week] in net income from Perrelle

       Management which would include the income for Delivery2Go, and Uber,

       Lyft, and Radiant Global.” Id. This is a request for us to reweigh evidence and

       judge witness credibility, which we will not do. Husband also claims the trial

       court’s finding “ignores the parties’ tax returns which were stipulated exhibits

       that state otherwise.” Id. at 37. He cites nothing in the record to support this

       claim, so it is waived. See Ind. Appellate Rule 46(A)(8)(a).


[19]   Husband argues the trial court should not have included the $80 in truck

       payments by Perrelle Management in his income because the court “did not

       include the bonuses, and employee benefits that [Wife] receives from CVS”

       when determining her income. Appellant’s Br. P. 37. He cites nothing in the

       record on this point, so it is waived. See App. R. 46(A)(8)(a). In the alternative,

       Husband argues that “including the ‘in-kind’, truck payments as income was

       Court of Appeals of Indiana | Memorandum Decision 20A-DC-162 | November 30, 2020   Page 8 of 20
       clearly erroneous, since at the time of the Final Hearing, [Husband] no longer

       possessed the truck which the Trial Court had considered in ultimately

       determining [Husband’s] weekly gross income.” Appellant’s Br. pp. 37-38. He

       says he “was no longer expensing the monthly loan payment of his vehicle

       through the company after he sold the truck.” Id. at 38. In support of this

       argument, he cites only his own testimony, which the trial court was free to

       disregard. But even if the situation with the truck had changed by the time of

       the final hearing, that does not change the fact Husband was receiving $80 per

       week in in-kind benefits from Perrelle Management during the pendency of the

       case, which supports a reasonable inference he would continue to receive

       similar benefits.

[20]   Husband argues his “$1,430.00 per week in post-separation withdraws [sic]

       from the Delivery2Go bank account for gambling, is not the type of ‘in-kind’

       benefit that should be factored into the calculation of weekly gross income

       under Indiana Child Support Guideline 3A(1)” because Delivery2Go “was in

       poor condition, and any withdraws [sic] of monies from Delivery2Go post-

       separation would be unsustainable and therefore unreliable indicia” of his

       weekly income. Id. at 37. He adds that “the alleged post-separation withdraws

       [sic] for gambling are not like traditional ‘in-kind’ benefits like profit-sharing,

       paid-vacations, or employer paid retirement benefits.” Id. Husband cites

       nothing in the record and no authority supporting this argument, so it is

       waived. See App. R. 46(A)(8)(a).




       Court of Appeals of Indiana | Memorandum Decision 20A-DC-162 | November 30, 2020   Page 9 of 20
[21]   In any event, there is evidence Husband’s adjusted gross income for 2018 was

       $110,840, or $2,131.54 per week. That evidence alone supports the trial court’s

       finding that Husband is capable of earning at least $1,600 per week, even if the

       specific sources of income change. See Appellant’s App. Vol. II pp. 43

       (“[Husband] has demonstrated a substantial capacity for earning income in a

       variety of settings.”); 49 (“[Husband] has a demonstrated ability to sell

       insurance, manage a restaurant, work as a cook at a restaurant, operate a food

       delivery business, operate a delivery business, coach wrestling and/or football,

       and work as an Uber or Lyft driver.”). Husband asserts that the sources of

       income cited by the trial court are not “dependable” and therefore should not

       have been considered. Appellant’s Br. p. 38 (citing Marshall v. Marshall, 92
N.E.3d 1112, 1120-21 (Ind. Ct. App. 2018)). But if Husband’s income

       decreases, he has a remedy: moving for a modification of child support. As

       already noted, Husband actually did so, successfully, while this appeal was

       pending. See note 1, supra.


[22]   Husband has failed to convince us the trial court erred in determining his

       income for purposes of calculating child support.


                                               B. Arrearage
[23]   Husband also contends the trial court erred by finding a “retroactive provisional

       child support arrearage” of $5,487 and by allowing Wife to claim Child as a

       dependent for 2018 taxes, based on the fact Husband did not pay Wife any

       provisional child support. He notes “there was an agreement where [Husband]

       did not have to pay interim child support because [Wife] made substantially
       Court of Appeals of Indiana | Memorandum Decision 20A-DC-162 | November 30, 2020   Page 10 of 20
       more income than [Husband],” id. at 39, and the provisional order provided

       that “[Husband] will not be required to pay any child support to [Wife] or

       [Wife] shall not be required to pay any child support to [Husband] until further

       agreement or Order of this Court,” Appellant’s App. Vol. II p. 70.

[24]   However, the provisional order also provided:

               That [the] parties herein understand and agree that they do not
               waive any rights to present evidence on any matters contained
               herein at the Final Hearing. As such, the terms and conditions
               contained herein shall be in force and effect until further
               agreement of the parties or until this Court has had an
               opportunity to issue a ruling after hearing evidence at the Final
               Hearing.


                                           *        *       *        *


               That the parties herein expressly understand and agree that any
               agreement contained herein does not prejudice and/or waive
               either party’s right or ability to raise the issue for further review
               by this Court at further hearings, including the Final Hearing in
               this cause.
Id. at 69, 75. Moreover, Indiana Code section 31-15-4-13 provides that “[t]he

       issuance of a provisional order is without prejudice to the rights of the parties or

       the child as adjudicated at the final hearing in the proceeding.” The evidence

       here supports the retroactive support order. Following separation, Husband did

       not pay Wife any provisional child support, and Wife paid for Child’s preschool

       and health-insurance premiums without any contributions from Husband. At

       the same time, Wife paid approximately $2,000 per month on joint marital

       Court of Appeals of Indiana | Memorandum Decision 20A-DC-162 | November 30, 2020   Page 11 of 20
       credit cards, “the balances of which were largely caused by [Husband’s]

       gambling-related marital waste.”


[25]   Still, Husband notes, “Post separation, [Husband] maintained making

       payments on his personal expenses that benefitted [Child] (i.e. his automobile

       loan payment and expenses) as well [as] payments on the debts and expenses of

       the parties, the Regions Bank loan, and all of the expenses of Opie Taylor’s

       which [Wife] owned 50%.” Appellant’s Br. p. 39. He argues, “[Husband] shall

       be given at least some credit for said payments as they have the character of

       non-conforming payments, and permitted [Wife] to maintain the other marital

       expenses, including the costs of [preschool] and insurance premiums for

       [Child].” Id. (citing R.R.F. v. L.L.F., 935 N.E.2d 243 (Ind. Ct. App. 2010)).

       However, other than a general citation to the provisional order, Husband cites

       nothing in the record that demonstrates he made the alleged payments or the

       amount of any such payments. As such, this argument is waived. See App. R.

       46(A)(8)(a).

[26]   Husband has not established that the trial court erred in ordering retroactive

       support or by allowing Wife to claim Child as a dependent for 2018.


                                      II. Valuation of Assets
[27]   Husband contends the trial court erred by including the date-of-filing balances

       of the bank accounts for Delivery2Go ($16,560.07) and Opie Taylor’s

       restaurant ($36,807.44) as marital assets. Trial courts have discretion when

       valuing marital assets to set any date between the date of filing and the date of

       Court of Appeals of Indiana | Memorandum Decision 20A-DC-162 | November 30, 2020   Page 12 of 20
       the final hearing. Knotts v. Knotts, 693 N.E.2d 962, 968 (Ind. Ct. App. 1998),

       trans. denied. We review such valuations only for an abuse of that discretion.

       Bingley v. Bingley, 935 N.E.2d 152, 157 (Ind. 2010). “So long as sufficient

       evidence and reasonable inferences support the valuation, the trial court has not

       abused its discretion.” Id.


[28]   Regarding the Delivery2Go bank account, Husband argues that “at most, only

       10% should have been considered in valuing it for purposes of the divorce”

       because he owned (through Perrelle Management) only a 10% interest in

       Delivery2Go on the date of filing. Appellant’s Br. p. 41. However, as the trial

       court found, Delivery2Go owed Husband an account receivable of more than

       $20,000. Husband contends “it wasn’t likely” he would be paid that money

       because of “the financial difficulties facing Delivery2Go,” id., but the trial court

       also found that Delivery2Go had already paid Husband $3,750 toward that

       debt. In addition, the court found that between December 2018 and June 2019,

       Husband used $37,200 from the Delivery2Go checking account to gamble at

       various casinos, an indication he was still able to access large amounts of

       money from the account. The trial court did not abuse its discretion by using

       the date-of-filing balance for the Delivery2Go account.


[29]   As for the Opie Taylor’s account, the trial court found that it was reasonable to

       use the date-of-filing balance “because the evidence showed that [Husband]

       used ‘Opie’s money’ to gamble.” Appellant’s App. Vol. II p. 37. Husband notes

       the trial court did not say “how much Opie’s money was used for gambling,”

       Appellant’s Br. p. 42, but he does not deny he used money from Opie Taylor’s

       Court of Appeals of Indiana | Memorandum Decision 20A-DC-162 | November 30, 2020   Page 13 of 20
       to gamble, and he does not challenge the trial court’s finding that in August or

       September 2018 he “wrote checks from the Opie Taylors LLC checking account

       in the total amount of $10,000.00 to Greektown Casino.” Husband also asserts

       “most of the $36,807.44 was earmarked for overhead and expenses,” but the

       only evidence he cites is his own testimony, which the trial court was not

       required to believe. Husband has failed to establish the trial court abused its

       discretion by using the date-of-filing balance for the Opie Taylor’s account.


                               III. Division of Marital Estate
[30]   Husband contends the trial court erred by awarding him only 13% of the net

       marital estate. Trial courts “shall presume that an equal division of the marital

       property between the parties is just and reasonable.” Ind. Code § 31-15-7-5.

       However, this presumption may be rebutted by evidence of, among other

       things, “[t]he conduct of the parties during the marriage as related to the

       disposition or dissipation of their property.” Id. at (4). Here, the trial court

       based its unequal division on its finding that Husband dissipated the marital

       estate through his gambling. Husband argues this finding is erroneous. “Our

       court reviews findings of dissipation in various contexts under an abuse of

       discretion standard.” Goodman v. Goodman, 754 N.E.2d 595, 598 (Ind. Ct. App.

       2001), reh’g denied.


[31]   In determining whether dissipation has occurred, a court should consider:


               (1) whether the dissipating party had the intent to hide, deplete,
               or divert the marital asset; (2) whether the expenditure benefited
               the marital enterprise or was made for a purpose entirely

       Court of Appeals of Indiana | Memorandum Decision 20A-DC-162 | November 30, 2020   Page 14 of 20
               unrelated to the marriage; (3) whether the transaction was remote
               in time and effect or occurred just before the filing of a divorce
               petition; and (4) whether the expenditure was excessive or de
               minimis.


       Estudillo v. Estudillo, 956 N.E.2d 1084, 1094 (Ind. Ct. App. 2011), reh’g denied.

       Husband argues none of these factors support the trial court’s dissipation

       finding. We disagree.


[32]   Regarding the first factor, Husband asserts he “did not hide his gambling from

       [Wife], in fact, [Wife] would gamble with [Husband], and [Wife] had access to

       the parties’ tax records and financial information that reflected the extent of

       [Husband’s] gambling during the marriage.” Appellant’s Br. p. 44. However,

       Husband does not challenge the trial court’s findings that he “exclusively

       handled the marital finances and referred to himself as the ‘Director of

       Finance’” and that Wife “was unaware of the extent of [Husband’s] gambling

       activity, [Husband’s] gambling losses and the extent of the marital debt until the

       Separation Date.” Appellant’s App. Vol. II pp. 38-39 (emphasis added).

       Moreover, Husband himself “admitted that he had not been honest with [Wife]

       during the marriage about the extent of his gambling.” Id. at 40.


[33]   As to the second factor, Husband contends his gambling benefitted the marriage

       because he sometimes won and the winnings were used to cover marital

       expenses. However, Husband does not deny there were also losses—massive

       losses. As the trial court found, Husband had net gambling losses of at least




       Court of Appeals of Indiana | Memorandum Decision 20A-DC-162 | November 30, 2020   Page 15 of 20
       $215,100.10 pre-separation and at least $60,277 post-separation. Husband

       makes no claim that his winnings exceeded his losses.


[34]   On the third factor, Husband argues the trial court abused its discretion by

       considering post-separation dissipation because Estudillo refers to transactions

       “before the filing of a divorce petition.” 956 N.E.2d at 1094. However, as Wife

       notes, “It is well settled that, in determining whether a party has dissipated

       assets, a trial court may consider evidence of either pre- or post-separation

       dissipation.” Layne v. Layne, 77 N.E.3d 1254, 1263 (Ind. Ct. App. 2017), trans.

       denied.


[35]   With respect to the fourth factor, Husband asserts the trial court

       “miscalculated” his net gambling losses. Appellant’s Br. p. 45. We are not

       persuaded. Husband says the trial court did not account for his “net gambling

       winnings and losses prior to 2015,” id., but he does not tell us what those were.

       He says the trial court did not account for “discrepancies regarding the total net

       gambling losses,” id., but he does not tell us what those “discrepancies” are. He

       says the trial court did not account for “the discretionary monthly $1,000.00

       payment [Husband] deposited into [Wife’s] personal bank account,” which he

       says “totaled $80,000.00,” id., but even if that amount is excluded from the

       losses, the remaining losses still total almost $200,000, which is far from “de

       minimis.” And he says the trial court did not account for “the unreliability of

       information contained in the responses from Non-Party casinos, based upon

       disclaimers contained therein,” id., but he does not quantify the impact of that

       alleged error.

       Court of Appeals of Indiana | Memorandum Decision 20A-DC-162 | November 30, 2020   Page 16 of 20
[36]   The trial court did not abuse its discretion by finding Husband’s gambling

       dissipated the marital estate or by ordering an uneven division of the marital

       estate.


                               IV. Sale of Opie Taylors LLC
[37]   Husband contends the trial court erred by ordering the sale of Opie Taylors

       LLC and, even if it did not, it erred by appointing a commissioner to handle the

       sale. He asks us to “vacate the order appointing the Commissioner to sell

       Opie’s, permit [Husband] to and including 180 days from this Order to

       refinance Opie’s and remove [Wife] from any obligation of the same[.]”

       Appellant’s Br. p. 54. However, as noted above, while this appeal was pending

       the trial court issued an order (1) finding that Opie Taylor’s restaurant “is not in

       operation at this time, is closed and shall not reopen,” (2) authorizing Wife to

       negotiate the surrender of the lease and the sale of the equipment, furnishings,

       leasehold improvements, inventory, and liquor permit, and (3) terminating the

       appointment of the commissioner. Husband did not appeal that order. As such,

       Husband’s argument in this regard is moot.


                                         V. Attorney’s Fees
[38]   Finally, Husband contends the trial court erred by ordering him to pay $34,550,

       or 39%, of Wife’s attorney’s fees and expenses. An award of attorney’s fees in a

       divorce case is authorized by Indiana Code section 31-15-10-1 and can be based

       on the resources of the parties, their economic condition, their ability to engage

       in gainful employment and to earn adequate income, and other factors bearing

       Court of Appeals of Indiana | Memorandum Decision 20A-DC-162 | November 30, 2020   Page 17 of 20
       on the reasonableness of the award, including “the improper actions of one

       party necessitating the incurrence of attorney fees by the other party.” Troyer v.

       Troyer, 987 N.E.2d 1130, 1142-43 (Ind. Ct. App. 2013), reh’g denied, trans.

       denied. We review such an award for an abuse of discretion. Fackler v. Powell,

       923 N.E.2d 973, 980 (Ind. Ct. App. 2010).


[39]   Husband argues Wife “is in a much stronger financial position” than him

       following the decree. Appellant’s Br. p. 50. There is no dispute on that point.

       Wife’s weekly income is about 50% higher than Husband’s, and she received

       substantially more of the net marital estate. But the trial court did not order

       Husband to pay fees based on the relative financial positions of the parties.

       Rather, it based its decision to award fees to Wife on the following findings: (1)

       “issues related to Opie Taylors made the property matters in this case more

       complex than usual”; (2) in September 2019, the court granted Wife’s request

       for an order compelling discovery responses from a non-party; (3) Husband had

       been found in contempt in relation to a tax matter and the attempt to refinance

       the Regions Bank loan; (4) in October 2019, Wife was forced to file a motion to

       compel discovery responses from Husband’s new accountant; (5) during the

       final hearing, Husband made a request for post-dissolution rehabilitative

       maintenance from Wife so he could attend law school, “even though [Husband]

       continued to dissipate marital assets post-separation because of gambling

       losses”; and (6) Wife’s attorney’s fees relate in part to substantial discovery she

       had to conduct regarding dissipation. Appellant’s App. Vol. II p. 51. Husband

       challenges only the third finding, offering several reasons we should disregard


       Court of Appeals of Indiana | Memorandum Decision 20A-DC-162 | November 30, 2020   Page 18 of 20
       the contempt issue (though he has not separately appealed the contempt

       finding). But even if we did so, the other five findings support the trial court’s

       decision. The court did not abuse its discretion by ordering Husband to pay a

       portion of Wife’s attorney’s fees and expenses.


[40]   However, we reverse the imposition of 8% post-judgment interest on the fee

       award. Husband contends his “financial and income issues,” along with “the

       fact that [Husband] received few liquid asset or assets that could easily

       liquidated,” create “a post-dissolution scenario whereby it will be very difficult

       for [Husband] to pay the attorney’s fees judgment,” and that it was therefore

       “excessive” to order post-judgment interest “that amounted to at least $53.15

       per week.” Appellant’s Br. p. 51. Wife does not respond to this argument.

[41]   There is a statute that sets post-judgment interest “on judgments for money” at

       8% (unless a contract says otherwise), Ind. Code § 24-4.6-1-101, but our

       Supreme Court has declined to “transport[]” that statute into “the equitable

       world of dissolutions.” Rovai v. Rovai, 912 N.E.2d 374, 376 (Ind. 2009).

       “Rather, the dissolution statutes confer upon trial courts the authority to order

       interest or not in the course of fashioning a just and reasonable division of

       property.” Id. (emphasis added). Here, the trial court offered no rationale for

       choosing 8% post-judgment interest, which suggests it simply defaulted to the

       (inapplicable) statutory rate. For that reason, and because Wife does not

       challenge Husband’s argument, we reverse this part of the decree and remand

       this matter to the trial court with instructions to amend the decree accordingly.



       Court of Appeals of Indiana | Memorandum Decision 20A-DC-162 | November 30, 2020   Page 19 of 20
[42]   In all other respects, we affirm.

[43]   Affirmed in part and reversed and remanded in part.


       Bailey, J., and Weissmann, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-DC-162 | November 30, 2020   Page 20 of 20